Citation Nr: 0632976	
Decision Date: 10/24/06    Archive Date: 10/31/06

DOCKET NO.  02-08 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for hypertension, claimed 
as secondary to 
service-connected diabetes mellitus.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel
INTRODUCTION

The veteran served on active duty from December 1966 to 
December 1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 2002 rating decision of the Department 
of Veterans Affairs Regional Office (RO) in St. Louis, 
Missouri.    


FINDINGS OF FACT

1.  Hypertension is not shown to be etiologically related to 
active service.  

2.  Hypertension is not shown to have become manifested 
within one year after discharge from active service.  

3.  Hypertension is not shown to be proximately due to, or 
the result of, 
service-connected diabetes mellitus.


CONCLUSION OF LAW

The criteria for service connection for hypertension are not 
met.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. 
§ 3.303, 3.307, 3.309, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection

The veteran contends that his hypertension was caused by 
diabetes mellitus, for which service connection was granted, 
with an initial 20 percent rating effective July 9, 2001, 
based on presumed herbicide exposure in the Republic of 
Vietnam.  See December 2001 rating decision.  In his March 
2002 notice of disagreement, the veteran stated that, long 
before he was diagnosed with hypertension, his doctors told 
him that he had diabetes.  By that statement, he apparently 
is contending that the former followed the latter, which he 
believes supports his position that hypertension was caused 
by diabetes.  At the Board hearing, he testified that he was 
told he had "borderline" diabetes in the late 1980s, and 
that he was diagnosed with hypertension in the 1990s.    

Service connection is granted where a claimant currently has 
a disease or injury incurred in active service, or if a pre-
existing disease or injury becomes aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Essentially, service connection requires evidence of: (1) 
current disability; (2) some injury or incident in service 
giving rise to current disability; and (3) causal nexus 
between the two.  Pond v. West, 12 Vet. App. 341 (1999).  
Service connection also is allowed for any disease diagnosed 
after discharge if evidence shows that it was incurred in 
service.  38 C.F.R. § 3.303(d).

Also, presumptive service connection may be permitted for 
cardiovascular-renal diseases, a category of diseases that 
includes hypertension.  For a veteran who served 90 days or 
more during peacetime or wartime, service connection also may 
be granted on a presumptive basis with evidence of 
manifestation of hypertension to a compensable degree (10 
percent or higher) within one year after discharge from 
active service, even without evidence of diagnosis thereof in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137; 38 
C.F.R. §§ 3.307, 3.309(a).

Also, under 38 C.F.R. § 3.310, secondary service connection 
may be found where a service-connected disability aggravates 
another condition such that the latter is proximately due to, 
or the result of, the former.  In such a case, the veteran is 
compensated for the degree of disability - but only that 
degree - over and above the degree of disability existing 
pre-aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).

First of all, recent VA clinical records reflect a diagnosis 
of hypertension.  Evidence of present manifestation of the 
claimed disability is a prerequisite for service connection.  
38 C.F.R. § 3.303; Degmetich v. Brown, 104 F. 3d 1328 (Fed. 
Cir. 1997) (38 U.S.C.A. §§ 1110 and 1131 require that a 
present disability be manifested for service connection).  

That said, the veteran himself does not contend, and the 
service medical records do not show, diagnosis of, or 
treatment for, hypertension.  As for post-service evidence 
concerning manifestation of hypertension, as stated earlier, 
the veteran reported that he was told he had hypertension in 
the 1990s.  Elsewhere, he appears to have indicated 
hypertension was noted much earlier.  For instance, in a May 
2004 statement, he said he was treated for hypertension 
beginning in 1982.  In any event, even assuming that 
hypertension was diagnosed in the early 1980s - as the 
earliest purported date for such diagnosis would be most 
favorable to the veteran for the purposes of presumptive 
service connection - that would present approximately a 
decade-and-half gap in time between discharge and 
manifestation of hypertension, which would preclude 
presumptive service connection under 38 C.F.R. §§ 3.307 and 
3.309(a).  Further, without clinical evidence of hypertension 
in service, and lack of post-service clinical evidence 
attributing hypertension to active duty, service connection 
is precluded on direct-causation basis.  38 C.F.R. § 3.303.  
In this connection, absence of medical treatment for, or 
related complaints about, a claimed condition for a prolonged 
period after discharge could be deemed evidence rebutting a 
contention that it was incurred in service.  See Maxson v. 
West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. 
Cir. 2000).

That said, the sole remaining viable theory for service 
connection is secondary causation.  38 C.F.R. § 3.310.  At 
the outset, it is important to note that the veteran has not 
contended, nor does the record show, that the veteran's 
service-connected diabetes mellitus aggravates his 
hypertension.  Therefore, service connection for 
hypertension, secondary to service-connected diabetes 
mellitus, due to aggravation and 38 C.F.R. § 3.310(b), Allen 
v. Brown,  is not warranted.  

The Board is now tasked with evaluating the probative merit 
of the contention that diabetes pre-dated hypertension in the 
context of the entire record.  Aware of the importance of 
timing in this case (in other words, determination as to 
which was diagnosed first), the undersigned remanded the 
matter in November 2003 to ensure that any VA clinical 
records dating from the 1980s that could indicate 
manifestation of diabetes before hypertension are considered.  
The record also reflects that, before and after the Board 
remand, VA attempted to obtain any missing private clinical 
records consistent with the duty to assist, upon the 
veteran's identification of custodians thereof.  However, the 
efforts did not yield clinical evidence reflecting a 
diagnosis of diabetes before hypertension.  

In this connection, the Board observes that the veteran's 
reports themselves tend to buttress a conclusion that 
hypertension preceded diabetes.  In May 2004, he wrote that 
he was treated for hypertension as early as in 1982.  During 
the March 2002 VA medical examination, he said that he was 
treated for hypertension as early as in 1992, and was treated 
for diabetes in 1999.  The examiner explicitly noted then 
that she could not find laboratory results or other clinical 
notation of, e.g., abnormal blood sugar levels, that could 
indicate diagnosis of diabetes earlier than 1999.  It is 
probative that private clinical records dated in 1995 reflect 
complaints of high blood pressure and history of treatment 
for hypertension, which, generally speaking, is consistent 
with what the veteran reported at the March 2002 examination, 
and as well, at the Board hearing.  See p. 5, hearing 
transcript (The veteran said: "I heard that term [high blood 
pressure] in '92, that I had high blood pressure . . ." and 
reported he began taking hypertension medication in the mid-
1990s.).  Also, at the hearing, the veteran said that, while 
he was told he was "borderline" diabetic in the 1980s, not 
confirmed by clinical evidence of record, he was not 
diagnosed with diabetes until around the mid-1990s.  
Elsewhere (see June 2004 VA examination report), the veteran 
reported he was diagnosed with hypertension and diabetes 
approximately the same time.  To the extent the record 
presents varying reports as to which was diagnosed first, 
consistency and credibility of history as to timing is 
important under the circumstances of this case.  In sum, the 
sole evidence that actually favors the contention is the 
veteran's report that he was deemed "borderline" diabetic 
before he was told he had high blood pressure, but, as 
explained, the weight of the evidence, lay and clinical, 
favors the conclusion that hypertension likely pre-dated 
diabetes.  No clinical evidence of record reflects a 
professional opinion that diabetes likely preceded 
hypertension in the veteran's case.               
 
While the primary bases for denial is lack of evidence of 
direct causation and of  manifestation within the presumptive 
period post-discharge, aggravation of hypertension by a 
service-connected disability, or as well, clinical bases to 
conclude that diabetes preceded hypertension, June 2004 VA 
clinical evaluation, albeit conducted by a nursing 
professional and without benefit of review of the claims 
file, does contain probative evidence which further disfavors 
the claim.  The nursing professional said: "Normal pathway 
for development of hypertension is through kidney damage 
secondary to diabetes.  His BUN (blood urea nitrogen) and 
creatinine are within normal limits.  The micro-albumin is 
not indicative of kidney damage.  His UA notes no 
proteinuria.  Therefore, the hypertension is not likely 
secondary to the diabetes."  It is noted that the same 
nursing professional evaluated the veteran in March 2002, and 
had reviewed the veteran's medical history, at least as 
presented in the claims file at that time, and concluded that 
diabetes did not precede hypertension.

Based on the foregoing, the Board concludes that the 
preponderance of the evidence is against the claim.  
Therefore, it does not apply the benefit-of-reasonable doubt 
rule.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

II.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).   

Upon receipt of a complete or substantially complete benefits 
application, VA must notify the claimant and any 
representative of any information, and medical or lay 
evidence, needed to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  VA must inform the claimant of any 
information and evidence not of record needed to substantiate 
the claim, that VA will seek to provide, and that he should 
provide.  It must ask him to provide any pertinent evidence 
he has.  38 C.F.R. § 3.159(b)(1).  Notice should be provided 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

In January 2002, before issuing the unfavorable rating 
decision on appeal, VA sent the veteran a letter explaining 
the criteria governing service connection, including 
presumptive service connection.  The veteran evidently was 
aware that he could establish service connection based on 
secondary causation in light of his contention as reflected 
in the January 2002 informal claim pre-dating this notice.  
The letter further advised the veteran that, if he identifies 
the sources of pertinent evidence, then VA would assist him 
in obtaining records therefrom.  He was told that he 
ultimately is responsible for substantiating his claim.

Subsequently, the veteran was sent letters in April 2004, 
January 2005, and June 2005 that reinforced prior notice by 
reiterating the elements of a service connection claim, and 
his and VA's respective claim development responsibilities.  
In particular, the April 2004 letter advised the veteran that 
he may submit any pertinent evidence he has ("fourth 
element"), and that secondary service connection requires 
clinical evidence of a cause-effect relationship between a 
service-connected disability and a nonservice-connected 
disability.  The "fourth element" was again addressed in 
the January and June 2005 letters, and those letters also 
reminded the veteran that he is responsible for 
substantiating his claim with evidence not in federal 
custody.  The Statement of the Case (SOC) and Supplemental 
SOCs (SSOCs) explained why the claim remains denied and cited 
38 C.F.R. § 3.159, from which the "fourth element" is 
derived. 

Further, in the May 2006 SSOC (sent to the veteran in June 
2006), VA notified the veteran about how VA evaluates degree 
of disability, and what criteria govern the assignment of 
effective dates for service connection and for degree of 
service-connected disability.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006); Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question not addressed by 
the AOJ, the Board must consider whether prejudice occurred); 
see also 38 C.F.R. § 20.1102 (2006) (harmless error).  

The Board concludes that fails to find prejudicial error due 
to timing of the notice, or due to inadequate substantive 
content of notice.  Even after the issuance of the most 
recent SSOC, by which time full notice was given, the veteran 
did not identify new sources of pertinent, existing evidence.  
Neither he, nor his representative, specifically identified a 
notice defect.        
 
VA's duty to assist a claimant in substantiating the claim 
(see 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d)) also was 
satisfied.  This duty contemplates that VA will help a 
claimant obtain relevant records, whether or not they are in 
federal custody, and that VA will provide a medical 
examination and/or opinion if needed to decide the claim.  
The claims file includes VA clinical evidence, including VA 
examination findings appropriate to this claim, private 
medical records, and the veteran's written statements and 
hearing testimony.  Also, where the veteran identified VA and 
private care providers, VA has attempted to obtain clinical 
records from such sources, consistent with the duty to 
assist.  With respect to older VA clinical records, the VA 
medical facilities responded that they do not have such 
records.  Older private clinical records apparently are no 
longer available due to their age.  The veteran has not 
identified other sources of pertinent, existing evidence that 
is missing and which he desires VA to consider.  Based on the 
foregoing, the Board concludes that VA's duty to assist was 
met, and it is not precluded from adjudicating this decision 
on the record.


ORDER

Service connection for hypertension, claimed as secondary to 
service-connected diabetes mellitus, is denied.




______________________________________________
G. JIVENS-McRAE
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


